CHONG Y. STRUCK,                         )
                                         )
      Plaintiff/Appellant,               )
                                         )   Appeal No.
                                         )   01-A-01-9612-CH-00547
VS.                                      )
                                         )   Rutherford Chancery
                                         )   No. 94DR-948
GARY L. STRUCK,                          )

      Defendant/Appellee.
                                         )
                                         )                    FILED
                                                                   July 2, 1997
                     COURT OF APPEALS OF TENNESSEE
                                                              Cecil W. Crowson
                       MIDDLE SECTION AT NASHVILLE
                                                             Appellate Court Clerk



APPEALED FROM THE CHANCERY COURT OF RUTHERFORD COUNTY
AT MURFREESBORO, TENNESSEE

THE HONORABLE ROBERT E. CORLEW, III, CHANCELLOR




BRAD W. HORNSBY
BULLOCK, FLY & McFARLIN
301 North Spring Street
Murfreesboro, TN 37133-0398
      Attorney for Plaintiff/Appellant

DICKEN E. KIDWELL
300 East Vine Street
Murfreesboro, TN 37130
      Attorney for Defendant/Appellee




                             AFFIRMED AND REMANDED




                                             BEN H. CANTRELL, JUDGE



CONCUR:
TODD, P.J., M.S.
KOCH, J.
                                  OPINION


              The question in this case is whether the alimony set by the court was

subject to modification. The trial judge terminated the alimony upon the wife’s

remarriage. We affirm.



                                            I.



              In a divorce granted on December 28, 1994 the court ordered the

husband to pay the wife $200 per month as spousal support until the sale of the

marital home (in which the wife was allowed to live). He was also ordered to make the

monthly mortgage payments of $550 on the house. When the house sold, the

husband was ordered to pay the wife $750 per month for the balance of a twenty-four

month period measured from the date of the divorce. For a subsequent twenty-four

month period, the court ordered the husband to pay $500 per month; then, for an

additional sixty months the husband had to pay $250 per month.



              In March of 1995 the parties entered an agreed order which modified the

final decree in the following way:

                       2.     Defendant will convey unto plaintiff all of his
              right, title and interest in the residence of the parties.

                     3.      Defendant will be given credit of $250 per
              month on his alimony payments of $750 per month for a
              period of 12 months beginning April, 1995; thereafter
              defendant will pay unto plaintiff the sum of $750 for eight
              months, thus complying with the court’s order to pay the
              sum of $750 per month for 24 months, less those months
              wherein the defendant paid the house payment and $200
              per month to the plaintiff for support as ordered in the final
              judgment of divorce. Thereafter the defendant will pay
              the plaintiff the sum of $500 per month as spousal
              support for 24 months, and then he must be responsible
              for the payment of $250 per month for a period of 60
              additional months.




                                           -2-
               In April of 1996, the husband moved to terminate the alimony payments

because the wife had remarried. The trial judge granted the motion.



                                            II.



               The wife asserts on appeal that the award in the March 1995 order was

alimony in solido and was not subject to modification or termination. See Self v. Self,

861 S.W.2d 360 (Tenn. 1993); Isbell v. Isbell, 816 S.W.2d 735 (Tenn. 1991). It is

arguable, however, that a 1993 statute would have changed the result in both cases.

It provided:

               An award of rehabilitative, temporary support and
               maintenance shall remain in the court’s control for the
               duration of such award, and may be increased,
               decreased, terminated, extended, or otherwise modified,
               upon a showing of substantial and material change in
               circumstances. Rehabilitative support and maintenance
               shall terminate upon the death of the recipient. Such
               support and maintenance shall also terminate upon the
               death of the payor unless otherwise specifically stated.
               The recipient of the support and maintenance shall have
               the burden or proving that all reasonable efforts at
               rehabilitation have been made and have been
               unsuccessful.

Tenn. Code Ann. § 36-5-101(d)(2).



               After the passage of the statute, an award of temporary, rehabilitative

support remains within the court’s control even though it is in the form of an in solido

award (for a certain sum and for a fixed amount of time). Therefore, the question

becomes one of whether the award in this case was rehabilitative and temporary.



               The trial judge found as a fact that the purpose of the award was

rehabilitation, and we think the trial judge is in the best position to construe his or her

own orders. We are satisfied that the trial judge was correct.




                                           -3-
                 There was no proof offered on the motion to terminate, other than a

stipulation that the wife had remarried. In our opinion remarriage is a substantial and

material change of circumstances. 1 Without some proof that the rehabilitative support

was still needed we cannot say that the evidence preponderates against the trial

judge’s finding that the spousal support should be terminated.



                 The judgment of the court below is affirmed, and the cause is remanded

to the Chancery Court of Rutherford County for any further proceedings necessary.

Tax the costs on appeal to the appellant.




                                                   ________________________________
                                                   BEN H. CANTRELL, JUDGE



CONCUR:




_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION




_______________________________
WILLIAM C. KOCH, JR., JUDGE




        1
          W e do not tak e an y position on the ques tion of whe ther the alimony ordered in this case
automatically terminated under the provisions of Tenn. Code Ann . § 36-5-101(a)(2)(B ). It is arg uable
that that section applies only to alim ony in futuro or alimony “the amount of which is not calculable on
the date the de cree wa s en tered .”

                                                  -4-
                 IN THE COURT OF APPEALS OF TENNESSEE
                      MIDDLE SECTION AT NASHVILLE




CHONG Y. STRUCK,                          )
                                          )
      Plaintiff/Appellant,                )
                                          )      Appeal No.
                                          )      01-A-01-9612-CH-00547
VS.                                       )
                                          )      Rutherford Chancery
                                          )      No. 94DR-948
GARY L. STRUCK,                           )
                                          )
      Defendant/Appellee.                 )



                    ORDER ON PETITION TO REHEAR



      The appellant has filed a petition to rehear, which we have considered and

found to be without merit.



      It is, therefore, ordered that the petition to rehear be overruled.



      ENTER this _____ day of July, 1997.




                                          __________________________________
                                          HENRY F. TODD, PRESIDING JUDGE
                                          MIDDLE SECTION



                                          __________________________________
                                          BEN H. CANTRELL, JUDGE



                                          __________________________________
                                          WILLIAM C. KOCH, JR., JUDGE